DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/15/2019 has been considered.

Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 7, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuasa et al. (US Pub. 2013/0136479.)
Regarding claims 1, 7, and 11, Yuasa discloses a system (fig. 1) and method (fig. 3) comprising: a host computing device including a processor 40 (par. 64, fig. 3), the processor to determine a distribution of print content relative to a leading edge of a page of print medium (par. 70); in response to the determination of the distribution of print content, determine a first threshold fuser temperature (par. 73); and a printer coupled to the host computing device (par. 17.)
Regarding claim 9, Yuasa discloses instructions executable to analyze the print content of the page of print medium; determine the temperature for the fuser based on the analyzed print content; and dynamically adjust a temperature of the fuser based on the determination of the temperature (par. 73.)
Regarding claim 10, Yuasa discloses instructions executable to: send a top of page signal, wherein the signal includes instructions to advance the page of print medium through the printer (par 68-69.)
Regarding claim 12, Yuasa discloses the method comprising selecting a default temperature for the fuser in response to a determination that the print job is not suitable for first page out reduction (par. 79.)
Regarding claim 14, Yuasa discloses the method comprising selecting a reduced temperature for the fuser in response to a determination that the print job is suitable for first page out reduction (par. 79.)

Allowable Subject Matter
Claims 2-6, 8, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG X NGO/Primary Examiner, Art Unit 2852